Title: To Alexander Hamilton from Thomas Parker, 5 November 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Camp near Harpers ferry 5th Novr 1799
          
          I now Inclose you a list of articles furnished to Capt Bishops Company. I am sorry that the measure did not meet your entire approbation But I am well convinced: that he coud not have marched with them—
          If the weather Continues favourable I hope to be able to get my Regiment nearly coverd this week—I am using every exertion in my power to provide the necessary materials for the other Troops against their arrival. in order to affect this object I found it absolutely necessary to purchase a Tract of Land of about Two hundred acres adjoining the public Ground. this has given us a Sufficient number of Building Logs which coud not be procured elsewhere The price given for the land is three pounds five Shillings & 6d Virginia Currency to be paid in three & six months with a deduction of the Interest is the money is Immediately paid.
          I will thank you to take the necessary steps to have the money sent on as I have been obliged to Bind myself with my majors to have the Contract faithfully complied with
          I feel great Chegrin that It has not been in my power to Comply fully with the wishes of government in providing for the whole of the Troops that had been ordered to this place tho I am Concious that no exertion on my part has been wanting to Effect it
          I take it for granted from what Colo Lear wrote to you at My Request from Frederick Town on the 31st Ult that the ninth Regt & the Battallion of Artillerists will be ordered to this place & the 10th either to Carlisle or to whatever place you may think most advisable
          with the highest Respect I have the honor to be Sir your Obdt Servt
          
            Thomas Parker
          
          
            PS If It shoud be found necessary to have a Judge advocate appointed to this post I Beg leave to Ricommend Capt Lightfoot for that office If he shoud not get an appointment in the Qr Masters Department
          
        